Title: From Thomas Jefferson to ——, 30 June 1771
From: Jefferson, Thomas
To: Unknown


                    
                        Sir
                        Albemarle June 30. 1771.
                    
                    Among the Treasurer’s causes which I have undertaken to finish is a suit brought against you by Martar. As I am an utter stranger to the nature of the demand of the plaintiff, and of your defence I must trouble you to give me timely notice of both. If you would chuse subpoenas to summon any evidences be pleased to write a line to Mr. James Steptoe my agent at the Secretary’s office who will take care to forward them to you. A letter directed to me and sent to the care of the same gentleman or of Mr. Neill Campbell merchant Richmond will probably get safe to Sir Your humble servt.,
                    
                        Th: Jefferson
                    
                